Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 4-6 and 12-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the recited “computer program or suite of computer programs” comprises software code portion is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blevins et al., United States Patent Publication 20070129917 (hereinafter “Blevins”).
Claim 1:
	Blevins discloses:
A method of replacing a processing engine, comprising the steps of:
a) a processor executing (1) a first processing engine using a data set as input, said first processing engine having been deployed (see paragraph [0036]). Blevins teaches a first processing engine using a data set as input including a smart process object;
b) a processor executing (3) a second processing engine in a simulation mode using said data set as input (see paragraph [0037]). Misra teaches a second processing engine in simulation model using data set as input including the smart process object;
c) a processor comparing (5) first output of said first processing engine using said data set as input with second output of said second processing engine using said data set as input (see paragraph [0103]). Blevins teaches comparing the output from the first processing engine and second processing engine using the same data set as input; and
d) a processor replacing (7) said first processing engine with said second processing engine as deployed processing engine in dependence on at least said comparison (see paragraph [0115]). Blevins teaches replacing/regenerating  the processing engine with a processing engine that performed better and gave the best results.

Claim 2:
	Blevins discloses:
wherein step a) comprises said processor executing said first processing engine using said data set as input in a production (see paragraph [0103]). Blevins teaches executing a processing engine using said data set as input in production. 

Claim 3:
	Blevins discloses:
wherein step a) comprises said processor executing said first processing engine using said data set as input in a simulation mode (see paragraph [0103]). Blevins teaches executing a processing engine using said data set as input in simulation. 

Claim 4:	
	Blevins discloses:
a step of copying (11) said data set and providing said copy of said data set to said first processing engine and/or said second processing engine (see paragraph [0031]). Blevins teaches copying data set to be using in the first or second processing engine.

Claim 5:
	Blevins discloses:
wherein said first output is a subset of all output of said first processing engine using said data set as input and said second output is a corresponding subset of all output of said second processing engine using said data set as input (see paragraph [0115]). Blevins teaches the first output is subset of outputs associated with the first processing engine and the second output is subset of outputs associated with the second processing engine. 

Claim 6:
	Blevins discloses:
wherein said first output comprises all output of said first processing engine using said data set as input and said second output comprises all output of said second processing engine using said data set as input (see paragraph [0115]). Blevins teaches the first output associated with the first processing engine and the second output associated with the second processing engine. 

Claim 7:
	Blevins discloses:
wherein said steps a (1), b (3) and c (5) are performed a plurality of times and said first processing engine is replaced with said second processing engine as deployed processing engine in dependence on at least said plurality of comparisons (see paragraphs [0115] and [0122]). Blevins teaches performing and receiving multiple outputs and performing multiple comparisons of the same element to determining the replacement models. 

Claim 8:
	Blevins discloses:
A computer program or suite of computer programs comprising at least one software code portion or a computer program product storing at least one software code portion, the software code portion, when run on a computer system, being configured for performing the method of any one of claims 1 to 7 (see paragraphs [0126]-[0127]). Blevins teaches a computer program comprising software code to perform functions on a computer.

Claim 9:
	Blevins discloses:
A system (61, 71, 81) for replacing a processing engine, comprising:
at least one memory (43) for storing a first processing engine and a second processing engine (see paragraphs [0027]-[0028]). Blevins teaches a memory for storing processing engines; and
at least one processor (45) configured to execute said first processing engine using a data set as input, said first processing engine having been deployed, to execute said second processing engine in a simulation mode using said data set as input, to compare first output of said first processing engine using said data set as input with second output of said second processing engine using said data set as input and to replace said first processing engine with said second processing engine as deployed processing engine in dependence on at least said comparison (see paragraphs [0113]-[0116]). Blevins teaches a first processing engine being deployed using a data set and a set processing engine being a simulation using the same data set. Based on the outputs of each processing engine, comparing the outputs and replacing the processing engine based on the comparison of outputs. 

Claims 10-15:
	Although these claims are system claims, they are interpreted and rejected for the same reasons as claims 2-7, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/23/22